Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015227044 (hereinafter "044").

	Regarding claims 1, 15, and 16, 044 discloses a determination apparatus comprising: 
 	at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire a state value indicating a state of a power storage system (Pars. 22-25); 
and determine whether or not maintenance has been performed for the power storage system, on the basis of a temporal change of the state value (Pars. 22-25).
Regarding claim 2, 044 discloses wherein the processor is further configured to execute the one or more instructions to determine that the maintenance has been performed when the temporal change of the state value is changed from a previous trend (Par. 22).
Regarding claim 3, 044 discloses herein the processor is further configured to execute the one or more instructions to determine that the maintenance has been performed in a determination period when the temporal change of the state value in the determination period 
Regarding claim 4, 044 discloses wherein the processor is further configured to execute the one or more instructions to determine whether or not the maintenance is performed so as to satisfy a predetermined temporal condition (Pars. 22-25).
Regarding claim 5, 044 discloses wherein the processor is further configured to execute the one or more instructions to:  determine whether or not the power storage system requires the maintenance, on the basis of the state value, and determine whether or not the maintenance is performed within a predetermined period of time after it is determined that the maintenance is required (Pars. 22-25 and 28-30).
Regarding claim 6, 044 discloses wherein the processor is further configured to execute the one or more instructions to determine that the maintenance is required when the state value exceeds or falls below a reference value (Pars. 28-38).
Regarding claim 7, 044 discloses wherein the processor is further configured to execute the one or more instructions to request an output unit that requests execution of the maintenance within the predetermined period when the determination unit the processor determines that the power storage system requires the maintenance (Pars. 28-38).
Regarding claim 8, 044 discloses wherein the processor is further configured to execute the one or more instructions to set the predetermined period shorter as a difference between the state value and the reference value is larger (Pars. 22-25, 48-50).
Regarding claim 9, 044 discloses wherein the processor is further configured to execute the one or more instructions to request  execution of the maintenance in the predetermined period 
Regarding claim 10, 044 discloses wherein the processor is further configured to execute the one or more instructions to: acquire the state value of a period determined specified by the maintenance information when maintenance information is input, and determine whether or not the maintenance has been performed for the power storage system, on the basis of a temporal change of the state value (Pars. 22-28 and 48-50).
Regarding claim 11, 044 discloses wherein the processor is further configured to execute the one or more instructions to: acquire state values at predetermined time intervals, and determine whether or not the maintenance is performed at the predetermined time intervals (Pars. 48-50).
Regarding claim 12, 044 discloses wherein as a difference between the state value and a reference value is smaller, the time interval is decreased (Par. 48).
Regarding claim 13, 044 discloses wherein the processor is further configured to execute the one or more instructions to: acquire a plurality of types of state values, and determine which maintenance has been performed, on the basis of changes in trends of the plurality of types of state values (Par. 28).
	Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	September 13, 2021